Judgment, Supreme Court, New York County (Martin Evans, J.), entered on July 2, 1985, unanimously modified, on the law, to strike the direction for a hearing and to direct that the eight elected assembly district leaders and associate assembly district leaders not heretofore elected as county committee members be deemed members of the county committee (Election Law § 2-110 [2]) and otherwise affirmed, without costs. We are persuaded that the determination of this appeal should be controlled by our decision announced simultaneously herewith in Burns v Board of Elections (112 AD2d 69). However, on argument and at Special Term, counsel conceded there were 12 duplications reducing the number of elected county committee members to 510, which is four less than the required 514. Adding the eight district leaders, not elected as county committee members, brings the total to 518, constituting a properly organized county committee. No opinion. Concur — Sullivan, J. P., Carro, Fein and Milonas, JJ.